Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 19, 2021

                                       No. 04-21-00188-CV

                                      Armando TREVINO,
                                          Appellant

                                                 v.

                                      Karla Belen GARCIA,
                                             Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVF002238-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER

        Appellant appeals from a final order dismissing a case pursuant to Texas Civil Practice
and Remedies Code chapter 27. Pursuant to section 27.008(b), “[a]n appellate court shall
expedite an appeal or other writ, whether interlocutory or not, from a trial court order on a
motion to dismiss a legal action under Section 27.003 . . ..” TEX. CIV. PRAC. & REM. CODE §
27.008(b). Accelerated appeals include “appeals required by statute to be accelerated or
expedited.” See TEX. R. APP. P. 28.1(a). In an accelerated appeal, the notice of appeal is due
within twenty days after the date the judgment or order is signed. See id. 26.1(b). Without a
timely notice of appeal, this court lacks jurisdiction. See id. 25.1(b). Here, although appellant
filed both a timely request for findings of fact and conclusions of law and a motion for new trial,
in an accelerated appeal, neither of these filings extends the time to file a notice of appeal. See
id. 28.1(b).

        The trial court signed a final order granting appellee’s chapter 27 motion to dismiss and
awarding attorney’s fees on April 9, 2021. Accordingly, the notice of appeal was due on April
29, 2021, twenty days after the date the order was signed. See id. 26.1(b). Appellant filed his
notice of appeal on May 10, 2021. He did not file a motion for extension of time.

       Nevertheless, the appellate rules permit this court to extend the time for filing the notice
of appeal if a party files the notice of appeal in the trial court and a motion for extension in this
court within fifteen days “after the deadline for filing the notice of appeal.” See id. 26.3.
Appellant filed his notice of appeal within this fifteen-day window. Thus, we must imply a
motion for extension if he can show a reasonable explanation for the late filing. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (implying motion for extension of time to file
appellate bond when bond was filed late but within fifteen-day period for filing motion for
extension); see also Houser v. McElveen, 243 S.W.3d 646, 646-47 (Tex. 2008) (orig.
proceeding) (per curiam) (implying motion for extension of time to file notice of appeal when
notice of appeal was filed late but was mailed within the fifteen-day deadline).

        Appellant is hereby ORDERED to file, in writing, a reasonable explanation for failing to
timely-file his notice of appeal no later than June 1, 2021. If appellant does not provide a
reasonable explanation by June 1, 2021, this appeal is subject to dismissal for want of
jurisdiction




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court